TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00535-CR


Ty Johnston, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-185, HONORABLE JACK H. ROBISON, JUDGE PRESIDING






Ty Johnston seeks to appeal from a judgment of conviction for injury to a child. 
Sentence was imposed on July 18, 2002.  There was no motion for new trial.  The deadline for
perfecting appeal was therefore August 19, 2002.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on August 29.  No extension of time for filing notice of appeal was requested.  Tex. R. App.
P. 26.3.  There is no indication that notice of appeal was properly mailed to the district clerk within
the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 19, 2002
Do Not Publish